           Case 3:19-mj-01365-AGS Document 1 Filed 04/04/19 PageID.1 Page 1 of 12
AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT                                                      FILED
                                                                      for the
                                                         Southern District of California                                 APR 0 4 2019
                                                                                                              CLERK US DISTRICT COURT
              In the Matter of the Search of                            )                                  SOUTHERN DISTRICT OF CALIFORNIA
         (Briefly describe the property to be searched                                                     BY                      DEPUTY
                                                                        )
          or identify the person by name and address)

 Cellular Telephone assigned number (619) 601-1577
                                                                        )
                                                                        )
                                                                                    Case No.
                                                                                                       1
             with IMEI 357093091468334                                  )
                                                                        )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 SEE ATTACHMENT A

located in the              Southern
                    ----------------
                                                  District of               California
                                                                ------- - - ---------------
                                                                                                 , there is now concealed (identify the
person or describe the property to be seized):

 SEE ATTACHMENT 8

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~evidence of a crime;
                 ~contraband, fruits of crime, or other items illegally possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
           Code Section                                                          Offense Description
       21 U.S.C. §§ 952, 960, 963                  Conspiracy to import controlled substances, importation of controlled substances;
       21 U.S.C. §§ 846 and 841                    Conspiracy to distribute and possess with intent to distribute controlled
                                                   substances, possession with intent to distribute and distribution
          The application is based on these facts:
        SEE AFFIDAVIT

           0 Continued on the attached sheet.
           0 Delayed notice of           days (give exact ending date if more than 30 days: _________ ) is requested
                under 18 U.S.C. § 31 03a, the basis of which is set forth on the attached sheet.




                                                                                           HSI Special Agent Jose Diego
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date       4/ct-~rr                                                                                                      -
City and state: San Diego, CA                                                   Honorable Andrew G. Schopler, U.S. Magistrate Judge
                                                                                                Printed name and title
     Case 3:19-mj-01365-AGS Document 1 Filed 04/04/19 PageID.2 Page 2 of 12



 1                                  ATTACHMENT A
 2                                  Item to be Searched
 3        This warrant applies to records and information associated with the cellular
 4 telephone assigned telephone number (619) 601-1577 with IMEI 357093091468334 ("the
 5 Account"), that are stored at premises controlled by T-Mobile ("the Provider"),
 6 headquartered at 4 Sylvan Way, Parsippany, New Jersey 07504.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 3:19-mj-01365-AGS Document 1 Filed 04/04/19 PageID.3 Page 3 of 12



 1                                      ATTACHMENT B
 2                                       Items to be Seized
 3          The officer executing the warrant shall permit T-Mobile, as custodian of the
 4 computer files described in Section II below, to locate the files and copy them onto
 5 removable electronic storage media and deliver the same to the officer.
 6     I.      Items to be provided by the Provider
 7          The following information about the customers or subscribers of the Account:
 8                   1. Names (including subscriber names, user names, and screen names);
 9                   11. Addresses (including mailing addresses, residential addresses, business
10                      addresses, and e-mail addresses);
11                  111. Local and long distance telephone connection records;
12                  1v. Records of session times and durations, and the temporarily assigned
13                      network addresses (such as Internet Protocol ("IP") addresses)
14                      associated with those sessions;
15                   v. Length of service (including start date) and types of service utilized;
16                  v1. Telephone or instrument numbers (including MAC addresses, ·
17                      Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
18                      Numbers ("MEIN"), Mobile Equipment Identifier ("MElD"); Mobile
19                      Identification Number ("MIN"), Subscriber Identity Modules ("SIM"),
20                      Mobile Subscriber Integrated Services Digital Network Number
21                      ("MSISDN"); International Mobile Subscriber Identity Identifiers
22                      ("IMSI"), or International Mobile Equipment Identities ("IMEI");
23                 vn. Other subscriber numbers or identities (including the registration
24                      Internet Protocol ("IP") address); and
25                 vm. Means and source of payment for such service (including any credit
26                      card or bank account number) and billing records.
27
28
                                                  2
     Case 3:19-mj-01365-AGS Document 1 Filed 04/04/19 PageID.4 Page 4 of 12



 1               b. All records and other information (not including the contents of
 2                 communications) relating to wire and electronic communications sent or
 3                 received by the Account, including:
 4                     1.   the date and time of the communication, the method of the
 5                          communication, and the source and destination of the communication
 6                          (such as the source and destination telephone numbers (call detail
 7                          records), email addresses, and IP addresses);
 8                    11.   Cell site locations and sectors for all outgoing and incoming voice,
 9                          SMS, MMS, and Data transactions;
10                   111.   All available Timing Advance Reports, currently known as True Call,
11                          to include cell site, sector, and distance from tower, IP session and
12                          Data; and
13                    IV.   All available Mobile Data Session and IPv6 reports.
14      II.     Information to be Seized by the Government
15            All information described in Section I that constitutes evidence, fruits, and
16 instrumentalities ofviolations of21 U.S.C. §§ 952, 960, 963, 846, and 841 and involving
17 Christopher SULLIVAN during the period of August 10 through August 24, 2018.
18            Law enforcement personnel (who may include, in addition to law enforcement
19 officers and agents, attorneys for the government, attorney support staff, agency personnel
20 assisting the government in this investigation, and outside technical experts under
21   government control) are authorized to review the records produced by the Provider in order
22 to locate the things particularly described in this Warrant.
23
24
25
26
27
28
                                                      3
     Case 3:19-mj-01365-AGS Document 1 Filed 04/04/19 PageID.5 Page 5 of 12



 1      AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2         I, Special Agent Jose Diego, having been duly sworn, do hereby state that the
 3 following is true and correct to my knowledge and belief.
 4                                      INTRODUCTION
 5         1.    I make this affidavit in support of an application for information associated
 6 with the phone number (619) 601-1577, with International Mobile Equipment Identity
 7 ("IMEI") 357093091468334 (the "Account"), including subscriber information, telephone
 8 toll data, and cell-site geo-location information for the period of August 10, 2018 up to and
 9 including August 24, 2018. As set forth below, probable cause exists to believe that the
10 Account contains evidence of conspiracy to import controlled substances, and importation
11   of controlled substances, in violation of21 U.S.C. §§ 952,960, and 963, as well as evidence
12 of conspiracy to distribute and possess with intent to distribute controlled substances, and
13 possession with intent to distribute and distribution, in violation of21 U.S.C. §§ 846 and
14 841.
15         2.    The Account is currently in the possession ofT-Mobile, headquartered at 4
16 Sylvan Way, Parsippany, New Jersey 07504. This affidavit is made in support of an
17 application for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require T-Mobile to
18 disclose to the government copies of the information further described in Section I of
19 Attachment B. Upon receipt of the information described in Section I of Attachment B,
20 government-authorized persons will review the information to locate items described in
21   Section II of Attachment B. This Court has jurisdiction to issue this warrant because it is
22 "a district court of the United States (including a magistrate judge of such a court)" that
23 "has jurisdiction over the offense being investigated." 18 U.S.C. §§ 2703(c)(1)(A),
24 2711(3)(A).
25                              TRAINING AND EXPERIENCE
26         3.    I am a Special Agent with the United States Department of Homeland Security
27 United States Immigration and Customs Enforcement, Homeland Security Investigations
28
     Case 3:19-mj-01365-AGS Document 1 Filed 04/04/19 PageID.6 Page 6 of 12



 1 ("HSI"). I am currently assigned to San Ysidro Narcotics Group III. I have held my current
 2 position with HSI since March 2019. Previously, I was assigned to Narcotics Group V.
 3         4.    Prior to becoming an HSI Special Agent, I was employed by Enforcement and
 4 Removal Operations as an Officer and Agent from December 2012 to June 2016. I was
 5 also employed by CBP as an Officer from October 2008 to December 2012, and by the
 6 United States Border Patrol as an Agent from December 2007 to August 2008.
 7         5.    I am a graduate of the Federal Law Enforcement Training Center Criminal
 8 Investigator Training Program and the Immigration and Customs Enforcement Special
 9 Agent Training course. During these courses, I was trained in various types of criminal
10 investigations, including investigations involving the illegal trafficking of narcotics,
11 currency, firearms and contraband.
12         6.    I am a federal law enforcement officer within the meaning ofRule 41(a)(2)(C)
13 of the Federal Rules of Criminal Procedure. I am authorized under Rule 41(a) to make
14 applications for search and seizure warrants and to serve arrest warrants. I am authorized
15 to investigate violations of laws of the United States and to execute warrants issued under
16 the authority ofthe United States.
17         7.    My training and experience in narcotics enforcement has included narcotics
18 interdiction, the identification of different types of narcotics, including methamphetamine,
19 and the investigation of persons in possession of narcotics for purposes of sales and
20 transportation. In addition, I speak regularly with other narcotics investigators regarding
21 the manner in which sellers of narcotics store, transport and sell narcotics.
22         8.    In the course of my duties, I have been a case agent directing drug-related
23 investigations. I have participated in many aspects of criminal investigations including
24 reviewing evidence, conducting physical and electronic surveillance, and executing search
25 and arrest warrants. I have interviewed defendants and witnesses while conducting various
26 investigations. I have gained a working knowledge and insight into the normal operational
27 habits of narcotics traffickers, with particular emphasis on those who attempt to import
28 narcotics into the United States from Mexico at the San Diego international ports of entry.
                                                  2
     Case 3:19-mj-01365-AGS Document 1 Filed 04/04/19 PageID.7 Page 7 of 12



 1        9.     The following is based on my own investigation, oral and written reports by
 2 other law enforcement officers, interviews, subpoenaed and public records, database
 3 checks, and other investigations. Since this affidavit is for a limited purpose, I have not
 4 included every fact I know about this investigation. I set forth only facts necessary to
 5 establish foundation for the requested search warrant application. Conversations and
 6 discussions below are set forth in substance unless noted.
 7                     FACTS IN SUPPORT OF PROBABLE CAUSE
 8        10.    According to a report prepared by CBP Officer I. Harvey, at about 5:20a.m.
 9 on August 24, 2018, Christopher Sullivan ("SULLIVAN") applied for admission to the
10 United States at the Otay Mesa, California, Port of Entry, as the driver and sole visible
11 occupant of a white 2003 Acura MDX, bearing California license plates (the "Vehicle").
12 The Otay Mesa Port of Entry is located within the Southern District of California.
13        11.    CBP Officer Harvey's report noted that SULLIVAN presented his California
14 driver's license, gave two negative customs declarations, and said he was driving to
15 Murrieta-a city I know to be in southern California. Officer Harvey asked SULLIVAN
16 where his passport was, and SULLIVAN said he had forgotten it. When Officer Harvey
17 asked where SULLIVAN had forgotten the passport, SULLIVAN then said he believed he
18 had lost it. Due to a computer-generated alert, Officer Harvey referred SULLIVAN to
19 secondary inspection.
20         12.   According to the report of CBP Officer C. Weidow, in secondary inspection,
21   Officer Weidow scanned the Vehicle using the "Z-Portal" X-Ray machine. That scan
22 showed anomalies in the passenger-side rear quarter panel of the Vehicle.
23         13.   While the Vehicle was in secondary inspection, and per his report, CBP
24 Officer M. Manders also walked a K-9 Unit around the Vehicle, and the K-9 alerted on the
25 quarter panel.
26         14.   According to the report ofCBP Officer M. Kwan, at about 6:30a.m., Officer
27 Kwan did a physical search of the Vehicle. CBP Officer Kwan drilled a hole into the quarter
28 panel and accessed the area, and was able to extract 18 packages of a substance with a
                                                3
     Case 3:19-mj-01365-AGS Document 1 Filed 04/04/19 PageID.8 Page 8 of 12



 1 crunchy, crystalline appearance. The substances field-tested positive as methamphetamine.
 2 In total, the 18 packages comprised about 21.95 pounds (gross). After field-testing these
 3 packages, Officer Kwan placed SULLIVAN under arrest.
 4         15.   After being placed under arrest, SULLIVAN received his Miranda rights at
 5 about 12:13 p.m., and requested an attorney. SULLIVAN's cellular phone was seized
 6 during the process of searching the Vehicle and placing SULLIVAN under arrest. (After
 7 receiving and invoking his Miranda rights, SULLIVAN was transported to a nearby
 8 medical facility due to concerns about drug and alcohol consumption.)
 9         16.   According to the report of Officer K. Matsunaga, at about 8:30p.m. that day,
10 Officer Matsunaga looked at the Vehicle again while it was still in the secondary lot, and
11   saw that some of the floor carpeting was disturbed. Officer Matsunaga opened the rear
12 passenger side door and pried back the plastic cover of the armrest box, where Officer
13 Matsunaga found additional wrapped packages. Officer Matsunaga then opened the front
14 passenger door and removed the side panel of the center console area, and found additional
15 wrapped packages. Officer Matsunaga informed the lead CBP Officer, who had a K-9 unit
16 brought to the Vehicle; the K-9 alerted to the Vehicle.
17         17.   At this point, per the reports of Officer Matsunaga and Officer C. Mansouri,
18 Officer Mansouri extracted and seized the additional packages in the area of the center
19 console. At about 8:45 p.m., Officer Mansouri reviewed the area and found 22 packages;
20 samples of these packages also field-tested positive as methamphetamine. These 22
21 packages comprised about 26.80 pounds (gross).
22         18.   I have reviewed the contents of SULLIVAN's phone under a search warrant
23 issued by this Court. See 19-MJ-101 MSB. Among other items, the phone contains pictures
24 and videos of SULLIVAN, and text-based communications, tending to demonstrate that he
25 used it up until the day of his arrest. Further, from my review I have confirmed that the
26 phone number for this phone is (619) 601-1577. The Account information being sought by
27 this application is for the phone seized from SULLIVAN.
28         19.   I have also reviewed information about SULLIVAN's border-crossing
                                                4
     Case 3:19-mj-01365-AGS Document 1 Filed 04/04/19 PageID.9 Page 9 of 12



 1 activity. The information indicates that SULLIVAN crossed the border between the United
 2 States and Mexico, at a Port ofEntry, on August 10, 13, 14, 15, 16, 17, 22, and 24. On each
 3 of these occasions, he crossed the border between 5:00a.m. and 6:00a.m., Pacific Time. I
 4 am also aware from this review that the Vehicle crossed the border at the San Ysidro and
 5 Otay Mesa Ports of Entry on the same dates and at the same times. The records also show
 6 that on August 15, the Vehicle left the United States and entered Mexico at the Otay Mesa
 7 Port of Entry at 3: 13 p.m.; and that on August 16, it left the United States and entered
 8 Mexico at 8:16p.m. I am aware that in general, the DHS records system documents when
 9 people enter the United States from Mexico, and that departures at the Otay Mesa Port of
10 Entry were also recorded during August 2018. I infer from these records that SULLIVAN
11 entered the United State from Mexico, driving the Vehicle, on the mornings of the above-
12 noted dates, and that he both entered the United States and returned to Mexico on August
13   15 and 16. (Given that SULLIVAN re-entered the United States on the mornings of
14 subsequent days, I also infer that he returned to Mexico on August 13 and 14.)
15         20.    Based upon my experience investigating drug smuggling, my training, and my
16 consultation with other investigators who have experience investigating drug smuggling in
17 near the border, I understand that drug smugglers will seek to smuggle drugs from Mexico
18 to the United States by hiding the drugs in hidden compartments of cars, and in non-factory
19 compartments (i.e., compartments that the manufacturer did not design for ordinary use).
20 Smugglers will then drive north from Mexico and seek to pass through POEs with the drugs
21   undetected. I am also aware that such individuals will sometimes try to generate a history
22 of crossings to show that driving through a POE is ordinary behavior for them. When they
23 arrive in the United States, smugglers will take the drugs to a discreet location to transfer
24 them to other people involved in the distribution chain, who can then send the drugs to
25 other locations for downstream distribution.
26         21.    Based upon my training and experience as a Special Agent, and consultations
27 with law enforcement officers experienced in narcotics trafficking investigations, and all
28 the facts and opinions set forth in this affidavit, I further submit the following:
                                                   5
     Case 3:19-mj-01365-AGS Document 1 Filed 04/04/19 PageID.10 Page 10 of 12



 1               a. Drug smugglers use cellular telephones because the devices are mobile
 2                  and provide instant access to telephone calls, texts, internet, application-
 3                  based communications platforms (e.g., WhatsApp ), and voice messages;
 4               b. Drug smugglers use cellular telephones because they are able to actively
 5                  monitor the progress of the illegal cargo while the conveyance is in transit;
 6               c. Drug smugglers and their accomplices use cellular telephones because the
 7                  phones help them arrange for the delivery of cargo at predetermined locations
 8                  and monitor I plan for arrival times;
 9               d. Drug smugglers use cellular telephones to direct couriers to synchronize drop
10                  off and pick up times of the illegal cargo;
11               e. Drug smugglers use cellular telephones to notify or warn accomplices about
12                  law-enforcement activity, such as the presence and posture of marked and
13                  perceived unmarked patrol vehicles, or the operational status of border
14                  checkpoints and border crossings;
15               f. The use of cellular telephones by smugglers tends to generate evidence stored
16                  on the cellular telephones, including but not limited to emails, text messages,
17                  application-based communications, photographs, audio files, call logs,
18                  address book entries, IP addresses, social network data, and location data; and
19               g. Subscriber Identity Module (SIM) Cards, also known as subscriber identity
20                  modules, are smart cards that store data for cellular telephone subscribers.
21                  Such data includes user identity, location and phone number, network
22                  authorization data, personal security keys, contact lists and stored text
23                  messages. Much of the evidence generated by a smuggler's use of a cellular
24                  telephone would likely be stored on any SIM Card that has been utilized in
25                  connection with that telephone.
26         22.      Given the facts surrounding SULLIVAN's arrest, my review of SULLIVAN's
27 border-crossing activity during the two weeks prior to his arrest, and based upon my
28 experience and training, as well as consultation with other law enforcement officers
                                                      6
     Case 3:19-mj-01365-AGS Document 1 Filed 04/04/19 PageID.11 Page 11 of 12



 1 experienced in drug smuggling investigations, I submit that there is probable cause to
 2 believe SULLIVAN used the phone associated with the Account, and that information
 3 relevant to the smuggling activities of SULLIVAN will be found in a review of the
 4 Account. Based on the foregoing and in light of my training and experience, I further
 5 submit that there is probable cause to authorize a review of the Account for two weeks
 6 prior to SULLIVAN's arrest, i.e., from August 10 to August 24, 2018.
 7         23.   In my training and experience, I have learned that T-Mobile is a company that
 8 provides cellular telephone access to the general public. I also know that providers of
 9 cellular telephone service have technical capabilities that allow them to collect and
10 generate information about the locations of the cellular telephones to which they provide
11   service, including cell-site data, also known as "tower/face information" or "cell
12 tower/sector records." Cell-site data identifies the "cell towers" (i.e., antenna towers
13 covering specific geographic areas) that received a radio signal from the cellular telephone
14 and, in some cases, the "sector" (i.e., faces of the towers) to which the telephone connected.
15 These towers are often a half-mile or more apart, even in urban areas, and can be 10 or
16 more miles apart in rural areas. Furthermore, the tower closest to a wireless device does
17 not necessarily serve every call made to or from that device. Accordingly, cell-site data
18 provides an approximate location of the cellular telephone but is typically less precise than
19 other types of location information, such as E-911 Phase II data or Global Positioning
20 Device ("GPS") data.
21         24.   Based on my training and experience, I know that T-Mobile can collect cell-
22 site data about phones, including information constituting the Account. I also know that
23 wireless providers such as T-Mobile typically collect and retain cell-site data pertaining to
24 cellular phones to which they provide service in their normal course of business in order to
25 use this information for various business-related purposes.
26         25.   Based on my training and experience, I know that wireless providers such as
27 T-Mobile typically collect and retain information about their subscribers in their normal
28 course of business. This information can include basic personal information about the
                                                  7
     Case 3:19-mj-01365-AGS Document 1 Filed 04/04/19 PageID.12 Page 12 of 12



 1 subscriber, such as name and address, and the methods of payment (such as credit card
 2 account number) provided by the subscriber to pay for wireless telephone service. I also
 3 know that wireless providers such as T-Mobile typically collect and retain information
 4 about their subscribers' use of the wireless service, such as records about calls or other
 5 communications sent or received by a particular phone and other transactional records, in
 6 their normal course of business. In my training and experience, this information may
 7 constitute evidence of the crimes under investigation because the information can be used
 8 to identify the user or users of the phone associated with the Account, and may assist in the
 9 identification of co-conspirators.
10                                        CONCLUSION
11         26.   Based on the foregoing, I request that the Court issue the proposed search
12 warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.
13         27.   Based upon my training and experience, consultation with other law
14 enforcement officers experienced in extortion investigations, and all the facts and opinions
15 set forth in this Affidavit, there is probable cause to believe that the Account to be seized,
16 as set forth above and in Section I of Attachment B, will be found in the location described
17 in Attachment A, and will contain evidence of violations of 21 U.S.C. §§ 952, 960, 963,
18 846, and 841. Therefore, I respectfully request that the Court issue a warrant authorizing
19 me, or another federal law enforcement agent, to order T-Mobile to search its corporate
20 records for the Account and to order T-Mobile to deliver the Account listed in Section I of
21 Attachment B.
22
23
24 Subscribed and sworn to before me
25 this ~ day of April, 2019.
26
27
28
                                                        ~pier
                                                         United States Magistrate Judge

                                                  8
